Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI (EP 2761995 A1) in view of Tomasovics (US 20190261574 A1).
Regarding claim 1, Takeuchi discloses a light device for plant cultivation, comprising: a first light
source unit comprising multiple first light source modules (2a) and multiple second light source modules (3a), wherein the multiple first light source modules and the multiple second light source modules are configured to emit light for plant cultivation toward a plant (see abstract) and the multiple second light source modules (3, see annotated fig 2A) are disposed at least between a pair of first light source modules disposed at both ends of the first light source unit.
	Takeuchi fails to disclose a distance measurement unit measuring a distance between the first light source unit and the plant; a controller controlling operation of the first light source unit based on a comparison between the distance measured by the distance measurement unit and a predetermined value,  wherein the controlling operation includes selectively operating the multiple first light source modules and the multiple second light source modules, based on the comparison.
	Tomasovics teaches a distance measurement unit (distance sensors 120) measuring a distance between the first light source unit and the plant (see para 0018), a controller (170) controlling operation of the first light source unit based on a comparison between the distance measured (180) by the distance measurement unit and a predetermined value (desired or target value, see para 0026)
wherein the controlling operation includes selectively operating the multiple first light source modules and the multiple second light source modules, based on the comparison (see para 0031, controller 170 may adjust the brightness of grow lights 110 based on data from distance sensors 120 and ppfd sensors 130).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Takeuchi with the distance measurement and controller system of Tomasovics in order to allow for light adjustment based on distance to ensure plants receive optimal lighting conditions throughout the entirety of their life. 

    PNG
    media_image1.png
    230
    550
    media_image1.png
    Greyscale

Annotated figure 2A
	
Regarding claim 2, the modified reference teaches the light device according to claim 1, and
Takeuchi further discloses the light device according to claim 1, wherein the multiple first light source modules and the multiple second light source modules emit a first type of visible light
having a predetermined wavelength (visible red light, see abstract).

Regarding claim 3, the modified reference teaches the light device according to claim 2, and Takeuchi further discloses wherein the multiple first light source modules, the multiple second light source modules, or both comprises multiple light sources (see fig 2A), and at least one of the multiple light sources emits light having a different wavelength than a wavelength of the first type of visible light (red light emitting elements 2 and blue light emitting elements 3).
	
Regarding claim 4, the modified reference teaches the light device according to claim 3, and Takeuchi further discloses wherein the light having a different wavelength than the wavelength of the first type of visible light comprises a second type of visible light (blue light, see abstract), UV light, infrared light, or a combination thereof.

Regarding claim 5, the modified reference teaches the light device according to claim 1, and 
Takeuchi further discloses wherein the multiple first light source modules are arranged at constant intervals (see fig 2A).

Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI (EP 2761995 A1) in view of Tomasovics (US 20190261574 A1) as applied to claim 1 above, and further in view of Genga Jr et al (US 10842082 B1).
Regarding claim 7, Takeuchi discloses the light device according to claim 1.
Takeuchi fails to disclose further comprising: a second light source unit comprising another
multiple first light source modules arranged at constant intervals, the second light source unit emitting
light for plant cultivation toward the plant.
Genga Jr et al teaches a second light source unit (multiple second light source units 20 see
annotated fig 2A) comprising another multiple first light source modules (20, 20A) arranged at constant
intervals (see fig 1), the second light source unit emitting light for plant cultivation toward the plant (see
abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the lighting system of Takeuchi with a second light source unit of Genga Jr et al in order to ensure large plants have an adequate light supply for their growth
requirements.

    PNG
    media_image2.png
    654
    558
    media_image2.png
    Greyscale

Annotated figure 2A

Regarding claim 8, the modified reference teaches the light device according to claim 7.
	The modified reference fails to teach wherein the first light source unit comprises multiple first light source units and the second light source unit further comprises multiple second light source units.
Genga Jr et al further teaches wherein the first light source unit (20, 20A) comprises multiple first light source units (see multiple units on 20, 20A, see fig 2) and the second light source unit (20, 20B) further comprises multiple second light source units (see multiple units on 20, 20B, see fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the multiple first and second light source units to ensure plants have an adequate light supply for their growth requirements.

Regarding claim 9, the modified reference teaches the light device according to claim 7.
The modified reference fails to teach the controller further controlling operation of the second light source unit based on the comparison between the distance measured by the distance measurement unit and the predetermined value.
Genga Jr et al teaches the controller further controlling operation of the second light source unit based on the comparison between the distance measured by the distance measurement unit and the predetermined value (sensed data vs 3-6 inches of space, see col 8, lines 29-50, varying light power, frequency, etc. of the LED’s based on obtained data, see col 10, lines 48-60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the controller of Genga Jr et al to ensure the system is able to maintain optimum lighting conditions for the plant throughout its growing cycle to encourage healthy plant growth.

Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI (EP 2761995 A1) in view of Tomasovics (US 20190261574 A1) as applied to claim 1 above, and further in view of Barber III et al (US 20180092308 A1). 
Regarding claim 11, Takeuchi discloses the light device according to claim 1.
Takeuchi fails to disclose further comprising: a third light source unit comprising at least one 
third light source module, the third light source unit emitting functional light having a different wavelength than the light for plant cultivation toward the plant.
	Barber III, et al teaches a third light source unit comprising at least one third light source module (set of ultraviolet radiation sources, see para 0016) the third light source unit emitting functional light having a different wavelength than the light for plant cultivation toward the plant (ultraviolet light as opposed to visible light, see para 0016).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeuchi with the third light source of Barber III, et al in order to provide a variety of light sources for the plant to maximize plant health and growth. 

	Regarding claim 12, the modified reference teaches the light device according to claim 11, and Barber III, et al further teaches wherein the functional light is UV light (ultraviolet radiation source, see para 0016).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference has been applied to teach the amendments to claim 1, rendering the 
arguments moot. 

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and any
intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 6 and 10 are indicated as allowable subject matter due to the controlling of the light
source unit based on the comparison of the measured and threshold value of the distance. Light source
units being controlled based on data from light intensity sensors is known in the art, as is light source units being moved via positioning assemblies based on measured and threshold distance data. However,
the claimed configuration of the light source unit being controlled based on the distance data as written in claims 6 and 10 is not known in the prior art of record and therefore is considered allowable subject matter

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MONICA L PERRY/Primary Examiner, Art Unit 3644